Broyles, C. J.
A mere temporary loan of property, without hire or other benefit to the person lending, is not such a fiduciary bailment as would make the stealing or conversion of the property larceny after trust. Barksdale v. Slate, 28 Ga. App. 535 (112 S. E. 165).
Under the above-stated ruling and the facts of the instant case, the defendant’s conviction of larceny after trust was unauthorized, and the refusal to grant him a new trial was error.

Judgment reversed.


Luke and Bloodworth, JJ., concur.